 



Exhibit 10.21
HALOZYME THERAPEUTICS, INC.
SEVERANCE POLICY
     Under the Severance Policy of Halozyme Therapeutics, Inc. (the “Company”),
the particular amount of cash severance for an employee terminated by the
Company without cause will generally be dictated by the employee’s position in
the organization as well as the seniority of that employee. The Severance Policy
is applicable to members of senior management in the following respects: (i) the
cash severance for the Chief Executive Officer (the “CEO”) will be equal to the
CEO’s then-current annual base salary; (ii) the cash severance for other Company
officers will be equal to one half of the then-current annual base salary for
such officers; and (iii) the cash severance for non-officer Vice Presidents will
initially be equal to ten weeks worth of the then-current annual base salary for
such employee, provided that the employee will get an additional two weeks of
severance pay for each year of employment with the Company (up to a maximum of
26 weeks). In addition to cash severance payments, which will be made in a lump
sum payment, the Company will also pay certain health coverage costs during the
term of the applicable severance period. Despite the establishment of the
Severance Policy, however, the Board of Directors retains the right to amend,
alter or terminate the Severance Policy at any time and an employee’s
eligibility for severance payments will be conditioned upon that employee
releasing the Company for any claims relating to their employment (including the
termination of employment).

 